Citation Nr: 0031236	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right upper 
extremity radiculopathy due to cervical arthritis, 
spondylosis and stenosis, currently evaluated as 40 
disabling.

2.  Entitlement to an increased rating for cervical arthritis 
with limitation of motion, currently evaluated as 20 
disabling.

3.  Entitlement to an increased rating for a peptic ulcer, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to May 
1946 and from September 1950 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which denied a rating in excess of 40 
percent for right upper extremity radiculopathy due to 
cervical arthritis, spondylosis and stenosis, which denied a 
rating in excess of 20 percent for cervical arthritis with 
limitation of motion, which denied a rating in excess of 20 
percent for a peptic ulcer, which denied a compensable rating 
for bilateral hearing loss and which denied a TDIU.

In an August 1999 written statement the veteran's 
representative raised on his behalf a claim of entitlement to 
service connection for tinnitus.  The Board refers this 
matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected right upper extremity 
radiculopathy due to cervical arthritis, spondylosis and 
stenosis is manifested by virtually full strength in all 
areas, decreased sensory function over all dermatomes, 
absence of two-point discrimination and decreased sensation 
to light touch in all fingertips,  2+ right biceps deep 
tendon reflexes, other right upper extremity deep tendon 
reflexes 1+, limitation of shoulder motion, negative Babinski 
and Hoffman signs, absence of peripheral vascular disease and 
paralysis.

3.  The veteran's service-connected cervical arthritis is 
manifested by severe limitation of motion.

4.  The veteran's service-connected peptic ulcer is 
manifested by heartburn and epigastric pain several times a 
month, but not by moderately severe symptoms indicating 
health impairment manifested by anemia and weight loss or by 
at least four incapacitating episodes a year averaging at 
least 10 days duration.

5.  The veteran has Level I bilateral hearing.

6.  The veteran completed high school and two years of 
college; he has 20 years work experience as a postal clerk 
and he last worked in September 1990.

7.  The veteran is service connected for right upper 
extremity radiculopathy due to cervical arthritis, 
spondylosis and stenosis, currently evaluated as 40 
disabling, for cervical arthritis with limitation of motion, 
currently evaluated as 20 disabling, for a peptic ulcer, 
currently evaluated as 20 percent disabling and for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.

8.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for right upper extremity radiculopathy due to cervical 
arthritis, spondylosis and stenosis have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, § 4.124a, Diagnostic Code 8513 
(2000).

2.  The criteria for a 30 percent evaluation for cervical 
arthritis with limitation of motion have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5290 
(2000).

3.  The criteria for an evaluation in excess of 20 percent 
for a peptic ulcer have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7305 (2000).

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2000).

5.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
the following service-connected disorders:  right upper 
extremity radiculopathy due to cervical arthritis, 
spondylosis and stenosis; cervical arthritis with limitation 
of motion; peptic ulcer, and; bilateral hearing loss, because 
the disorders are more disabling than contemplated by the 
currently assigned disability ratings.  The veteran also 
contends that he is entitled to a TDIU because his service-
connected disorders render him unemployable.  The Board is 
satisfied that the record includes evidence necessary for the 
equitable disposition of this appeal and that the veteran 
requires no further assistance.

Increased rating claims

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Right upper extremity radiculopathy

The veteran was service connected for right upper extremity 
radiculopathy due to cervical arthritis, spondylosis and 
stenosis by a December 1991 rating decision which also 
assigned a 40 percent disability rating pursuant to DC 8513.  
The rating decision explains that this disorder arose as an 
additional manifestation of the veteran's previously service-
connected cervical arthritis, discussed below.  The RO 
determined that additional anatomical damage attributable to 
but distinct from manifestations of cervical arthritis should 
be separately service-connected and rated.  See 38 C.F.R. 
§ 3.310 (2000).

Under 38 C.F.R. § 4.124a, DC 8513, pertaining to all upper 
extremity radicular groups, complete paralysis warrants a 
maximum 90 percent rating for the major extremity and 80 
percent for the minor extremity.  Severe incomplete paralysis 
warrants a 70 percent rating for the major extremity and 60 
percent for the minor extremity.  Moderate incomplete 
paralysis warrants a 40 percent rating for the major 
extremity and 30 percent for the minor extremity.  Mild 
incomplete paralysis warrants a 20 percent rating for both 
the major and minor extremities.  Service medical records 
disclose that the veteran is right handed.

The record includes relatively little VA medical evidence 
pertaining to the veteran's right shoulder radiculopathy 
since the RO granted service connection in December 1991.  X-
ray examination in May 1996 disclosed findings unchanged from 
that of a June 1994 study, i.e. that there was no bone 
fracture or dislocation and the bones were well mineralized 
but there was evidence of degenerative changes in the 
acromioclavicular joint.  The veteran underwent physical 
therapy for generalized joint pain from February to May 1998.  
Treatment records from June 1996 to December 1998 confirm the 
veteran's occasional complaints of right shoulder pain.  
During an August 1998 examination the veteran complained of 
whole-body joint pain, including pain in his upper right 
extremity.  Upper extremity findings included virtually full 
strength in all areas, decreased sensory function over all 
dermatomes, absence of two-point discrimination and decreased 
sensation to light touch in all fingertips, right upper 
extremity deep tendon reflexes were 1+ except for biceps 
which were 2+, negative Babinski and Hoffman signs and 
absence of peripheral vascular disease.  There was no finding 
of any degree of paralysis.  The examining physician observed 
that the veteran also showed limitation of shoulder motion 
"secondary to his subjective pain pattern."

Review of the totality of the evidence discloses that 
manifestations of the veteran's right upper extremity 
radiculopathy do not currently include complete or severe 
incomplete paralysis.  Therefore, there is no evidence 
supporting a rating in excess of 40 percent under DC 8513.  
Indeed, the preponderance of the evidence is against the 
claim, therefore, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Moreover, there is no 
other applicable DC under which a rating in excess of 40 
percent would be warranted.

Cervical arthritis with limitation of motion

The RO granted service connection for the veteran's cervical 
arthritis with limitation of motion by a May 1972 rating 
decision which also assigned a 10 percent disability rating 
pursuant to DC 5003.  In May 1979 the rating increased to 30 
percent pursuant to the same DC.  In December 1991 the RO 
granted separate service connection and a separate rating for 
upper right extremity radiculopathy secondary to cervical 
arthritis and assigned a 20 percent rating for cervical 
arthritis pursuant to DCs 5003 and 5290.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), is rated based upon 
limitation of motion of the affected joint.  Under 38 C.F.R. 
§ 4.71a, DC 5290, pertaining to cervical spine motion, a 30 
percent disability rating is warranted for severe limitation 
of motion, a 20 percent disability rating is warrant for 
moderate limitation of motion, and a 10 percent disability 
rating is warranted for slight limitation of motion.

The Board notes that the December 1991 RO decision did not 
state that the rating change from 30 percent to 20 percent 
was required because the veteran's limitation of cervical 
motion had improved.  Instead, the RO stated only that 
limitation of motion should be attributed partially to 
radiculopathy and partially to arthritis.  Accordingly, the 
apparent rating "decrease" constituted merely avoidance of 
"pyramiding" -- rating a single disability under more than 
one DC -- precluded by regulation.  38 C.F.R. § 4.14.  
Indeed, the RO emphasized that the net result of the apparent 
rating decrease for cervical limitation of motion in December 
1991 was actually a rating increase for manifestations of the 
combined disorders to 60 percent.

The Board finds that the RO's apparent "apportionment" of 
cervical spine motion limitation to separate service-
connected disorders is no longer appropriate.  The most 
recent VA medical evidence associated with the claims file 
discloses that the veteran has severe limitation of cervical 
spine motion.  The report of the August 1998 examination 
reveals cervical spine movement as follows:  5 degrees of 
flexion, 5 degrees extension, 10 degrees of rotation to the 
right and to the left, and five degrees of lateral flexion 
both to the left and right.  Findings also included pain upon 
shoulder shrugging and a reversed cervical curve.  The 
examining physician did not opine that the severe limitation 
of cervical motion was partially attributable to radicular 
pathology.  Instead, he stated that the veteran's limitation 
of cervical motion was attributable to "subjective pain 
pattern at the neck."  Therefore, the Board determines that 
limitation of cervical motion should be rated only under DC 
5290.  Because the limitation of cervical motion is severe, 
the maximum 30 percent rating is appropriate under this DC.  
There is no objective confirmation of cervical pain, 
therefore, no additional rating for pain is appropriate here.  
See 38 C.F.R. §§ 4.40, 4.59 (2000).  There is no other 
applicable DC under which a higher rating for limitation of 
cervical motion is appropriate.

Peptic ulcer

The RO effectuated a January 1974 Board decision by granting 
service connection for a peptic ulcer in January 1974, and by 
assigning a 10 percent disability rating pursuant to DC 7305.  
In September 1978 the rating increased to 20 percent pursuant 
to the same DC.  Under 38 C.F.R. § 4.114, DC 7305, pertaining 
to a gastric or duodenal ulcer, a 60 percent disability 
rating is warranted for severe symptoms consisting of pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations 
of anemia and weight loss productive of definite health 
impairment; a 40 percent disability rating is warranted for 
moderately severe symptoms consisting of health impairment 
manifested by anemia and weight loss or by at least four 
incapacitating episodes a year averaging at least 10 days 
duration; a 20 percent disability rating is warranted for 
moderate symptoms consisting of either two or three episodes 
a year of severe symptoms averaging at least 10 days 
duration, or by continuous moderate manifestations, and; a 10 
percent disability rating is warranted for mild symptoms 
consisting of recurring symptoms once or twice a year.

The record includes a substantial body of VA medical evidence 
pertaining to the veteran's ulcer since the RO increased the 
disability rating to 20 percent in September 1978.  VA 
examination in February 1979 discloses what the examiner 
diagnosed as an active ulcer.  Symptoms included epigastric 
tenderness and upper abdominal reflex spasms.  November 1980 
treatment records confirm epigastric tenderness but no acute 
symptoms and December 1980 treatment records note the 
veteran's complaints of persistent ulcer symptoms, especially 
at night.  A January 1982 examination also revealed abdominal 
tenderness.  A May 1983 examination report notes that the 
veteran reported periodic stomach pains and that X-rays 
disclosed no evidence of an active ulcer.  The veteran was 
hospitalized in October 1990 for suspected upper 
gastrointestinal bleeding.  Findings included abdominal pain 
and melena.  Endoscopic examinations in October and November 
1990 and in April 1991 revealed stomach and duodenal 
inflammation and small ulcers.  October and November 1990 
treatment records report that the ulcer was not bleeding and 
that the veteran continued to complain of abdominal pain 
relieved by taking over-the-counter medication.  A September 
1991 esophagogastroduodenoscopy revealed a normal esophagus, 
stomach and duodenum, and abnormal bleeding at the inferior 
margin of a hiatal hernia.  A report of an October 1991 
examination notes that the veteran experienced two episodes 
of epigastric distress in 1990 and that he continued to have 
epigastric pain, probably the result of dietary indiscretion.

More recent VA medical evidence does not show a worsening of 
the veteran's ulcer.  Radiologic examination in July 1996 
revealed a hiatal hernia, a normal stomach without gastric 
outlet obstruction and a normal duodenum.  There was no 
identifiable ulcer.  The veteran told the physician who 
examined him in July 1998 that gastrointestinal medicine had 
kept his symptoms substantially under control since 1991 and 
that he had had no blood in his stool since then.  However, 
he also reported heartburn and epigastric pain about three 
times a month.  Physical examination included findings of 
some tenderness upon abdominal palpation, soft bowel sounds, 
absence of hepatosplenomegaly, masses or bruits and soft, 
positive bowel sounds.  Diagnosis was history of bleeding 
peptic ulcer with H pylori gastritis, status post treatment 
for H pylori with last H pylori test negative in September 
1991.  The veteran was found to have chronic baseline 
symptoms of chronic inflammation consistent with gastritis 
but under fair control as long as he took his medications.  
The examiner noted that there was no evidence of an active 
bleeding ulcer at the time of the examination.

Review of the totality of the evidence discloses that current 
manifestations of the veteran's peptic ulcer included 
heartburn and epigastric pain several times a month.  There 
is no evidence of moderately severe symptoms indicating 
health impairment manifested by anemia and weight loss or by 
at least four incapacitating episodes a year averaging at 
least 10 days duration or even of a currently bleeding ulcer.  
Accordingly, the Board finds no evidence sufficient to 
support a rating in excess of 20 percent under DC 7305.  
Indeed, the preponderance of the evidence is against the 
claim, therefore, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Bilateral hearing loss

The RO granted service connection for bilateral combined type 
deafness in May 1972 and assigned a noncompensable rating 
pursuant to the former DC 6297.  In December 1991 the RO 
continued the noncompensable rating pursuant to DC 6100.

The record reveals both that the veteran failed to present 
for a VA audio examination scheduled for him in late August 
1998 and that he failed to explain or otherwise account for 
his failure to present.  VA regulations provide that when a 
veteran fails to appear for a scheduled VA examination 
required to establish entitlement in an increased rating 
claim without showing good cause, the claim shall be denied.  
38 C.F.R. § 3.655(a),(b) (2000).  Nevertheless, because the 
record also shows that the veteran underwent a VA audio 
examination in August 1998 prior to his scheduled 
examination, the Board determines that the report of this 
examination provides evidence sufficient to adjudicate the 
appeal of this issue on the merits and the Board, therefore, 
proceeds to do so.

Hearing loss disability evaluations range from noncompensable 
to 100 percent depending upon the extent of organic 
impairment of hearing acuity.  A controlled speech 
discrimination test and average hearing threshold level 
measured by a pure tone audiometry test at 500, 1,000, 2,000, 
3,000, and 4,000 cycles per second frequencies measure 
impairment.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85.  The degree of disability is mechanically determined by 
applying the rating schedule to the numeric designations 
assigned to audiometric evaluations.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluation results 
are analyzed using the Tables VI and VII.  38 C.F.R. § 4.85.  
Regulatory amendment changed schedular criteria for 
evaluating hearing loss effective June 10, 1999.  64 Fed. 
Reg. 25208, 25209 (1999).  Where a law or regulation changes 
while a case is pending, the provision most favorable to the 
claimant applies, absent congressional intent to the contrary 
see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Nevertheless, the differences between the former and current 
criteria have no substantive effect in this case and 
consideration under either requires the same result.

The August 1998 VA audiological examination showed the 
veteran to have average puretone air conduction of 23 
bilaterally.  His puretone thresholds in decibels were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
20
25
20
25
35

The August 1998 examination disclosed mild bilateral 
sensorineural hearing loss with excellent bilateral speech 
recognition.  Audiometry revealed what the examiner described 
as excellent speech recognition ability, measured at 92 
percent bilaterally.

The record does not include evidence that the veteran 
underwent an audio examination within five years prior to the 
August 1998 examination.  Neither is there evidence that the 
veteran underwent an audio examination after August 1998.  
Therefore, the Board's decision on this issue is based 
entirely upon the evidence presented by the August 1998 
examination report.

Based upon the above findings, the appropriate numeric 
designation for the veteran's bilateral hearing impairment is 
Level I.  See 38 C.F.R. § 4.85, Table VI.  In light of that 
numeric designation, a noncompensable rating is warranted.  
See id.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim for an increased evaluation 
for the veteran's service-connected bilateral hearing 
impairment.  As the Board determines that the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extraschedular ratings

In reaching its decisions the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disabilities to be so exceptional or unusual, 
with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Entitlement to TDIU

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  VA determination of unemployability 
in each case turns upon practical consideration of whether 
employment is realistically within a veteran's physical and 
mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 
359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).  VA determination of whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability, see Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993), may include consideration of the veteran's 
education, special training, and previous work experience but 
not his age or impairment caused by nonservice-connected 
disabilities.  38 U.S.C.A. §§ 3.341, 4.16, 4.19.

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

Review of the record discloses that the veteran currently is 
service connected for right upper extremity radiculopathy due 
to cervical arthritis, spondylosis and stenosis, evaluated as 
40 percent disabling, cervical arthritis with limitation of 
motion, evaluated as 30 percent disabling, a peptic ulcer, 
evaluated as 20 percent disabling, and for bilateral hearing 
loss, evaluated as noncompensable.  The combined total 
disability is 70 percent.  Therefore, the veteran satisfies 
the minimum percentage threshold for individual 
unemployability.  See 38 C.F.R. § 4.16(a).  The question 
remains, however, whether the disability renders him unable 
to obtain and retain substantially gainful employment.  
Determination of a veteran's capacity to engage in 
substantially gainful employment requires consideration of 
specific facts presented by each case as follows:

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  
Furthermore, the veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. at 529.  
The VA considers level of education, special training and 
previous work experience, but not age or impairment caused by 
nonservice-connected disabilities when determining whether a 
veteran is unemployable.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to his TDIU application, he graduated 
from high school, had two years of college and he worked as a 
postal clerk from May 1973 to 1990.  He provided a date for 
his birthday in February 1920.

In July 1998, the veteran submitted a written statement 
claiming that his service-connected disorders forced him to 
stop his Postal Service employment.  However, the veteran's 
TDIU application states that he did not leave the Postal 
Service because of disability and an October 1998 statement 
from the Postal Service asserts that the veteran retired from 
his job in September 1990.  The veteran does not receive 
Social Security Administration disability benefits.

VA medical records reveal that the veteran had been diagnosed 
with many disorders in addition to those which are service 
connected.  An October 1997 hospital discharge summary lists 
diagnoses including coronary artery disease, malignant 
neoplasm of the prostate, contact dermatitis, impotence, 
paroxysmal supraventricular tachycardia, breast hypertrophy 
secondary to cimetidine, testicular hypofunction, cataract 
surgery, hypertension and angina.  There is no medical 
evidence demonstrating either that the veteran is 
unemployable or that his service-connected disabilities alone 
are the cause of unemployability.

In light of the above, the Board finds that the evidence does 
not establish that the veteran's service-connected 
disabilities, alone, are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.


ORDER

A rating in excess of 40 percent for right upper extremity 
radiculopathy due to cervical arthritis, spondylosis and 
stenosis is denied.

A 30 percent rating for cervical arthritis with limitation of 
motion is granted.

A rating in excess of 20 percent for a peptic ulcer is 
denied.

A compensable rating for bilateral hearing loss is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 14 -


- 9 -


